t c memo united_states tax_court timothy thomas and janice kathleen kuberski petitioners v commissioner of internal revenue respondent docket no filed date timothy thomas kuberski and janice kathleen kuberski pro sese charles j graves for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal income taxes and an addition_to_tax as follows addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number -- big_number -- big_number -- the issue for decision is whether petitioners are entitled to deduct losses claimed on their schedule c profit or loss from business for caduceus thoroughbreds a horse breeding and racing operation respondent determined that petitioners’ horse activity was not an activity engaged in for profit within the meaning of sec_183 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners were residents of phoenix arizona at the time they filed their petition at all material times timothy thomas kuberski petitioner was a physician petitioners filed joint federal_income_tax returns for through reporting annual combined earnings from employment ranging from approximately dollar_figure to approximately dollar_figure petitioner has been involved in the thoroughbred horse industry in arizona since petitioner’s goal was to breed raise and race thoroughbred horses - - during the years in issue petitioner operated caduceus thoroughbreds in conjunction with sun state farm an s_corporation petitioner and fillipo santoro santoro formed sun state farm in to develop a modern and complete thoroughbred horse facility capable of dealing with all facets of the thoroughbred industry in sun state farm purchased a 36-acre parcel of land in wickenburg arizona the farm the farm was flat was zoned for farming had good access to nearby highways and had a good water supply petitioner with the help of his uncle and ranch manager made certain improvements to the farm including constructing barn facilities for the horses horses that caduceus thoroughbreds owned were boarded at the sun state farm facility from through caduceus thoroughbreds deducted boarding fees totaling dollar_figure that were paid to sun state farm from through petitioner and santoro dissolved sun state farm after a falling out in petitioner’s horses remained at the property and petitioner continued to market his thoroughbreds using the name sun state farm petitioner wrote a business plan in for caduceus thoroughbreds that was a supplement to a plan written for sun state farm in although the name on the business plan had changed petitioner had not significantly changed the operations q4e- the business plan that petitioner wrote in for sun state farm identified key advisers to the business such as a veterinarian an accountant a nutritionist and other experts in the thoroughbred horse industry the plan identified farm assets and their potential appreciation and outlined expenses such as wages utilities boarding fees race training fees and sale preparation fees the business plan included a cashflow projection an income and loss statement a description of additional revenue sources anda listing of potential capital improvements for the farm petitioner projected annual expenses of dollar_figure and annual income of dollar_figure the plan also projected the acquisition of a stallion to proceed with the breeding operation the plan included an economic analysis compiled by the university of arizona which studied the impact of the thoroughbred horse breeding industry on the arizona economy the supplement gave a general description of the operations of caduceus thoroughbreds but did not include any financial data or income projections other than a projected cost of between dollar_figure and dollar_figure to prepare a horse for the racetrack the new plan emphasized a change in focus from breeding to racing the plan also cautioned that despite increasing purses the value of arizona thoroughbreds had not improved commensurately and owners were still buying expensive - horses elsewhere petitioner projected that as his operation became more experienced and recognized the potential for profit would increase petitioner believed that he could breed a better-than- average thoroughbred horse because of his medical background and his understanding of physiology and statistical analysis petitioner is a licensed trainer and owner as well as a certified horse appraiser he has taken annual classes on taxes business shoeing horses veterinary problems animal husbandry and sales preparation petitioner wrote several articles for the thoroughbred horse industry including one explaining the dosage system a horse breeding theory and others related to various medical problems in the racehorse industry petitioner sent out bills every month knew all the mares on the farm and knew why particular mares were bred with his stallion petitioners characterize the thoroughbred horse industry as a loss industry and contend that statistically it is possible to make a profit only once every years petitioners have never made a profit from their schedule c horse breeding and racing activity from through excluding and for which no information was introduced petitioners reported the following gross_receipts and losses with respect to the horse- related activity on schedules c of their federal_income_tax returns year gross_receipts loss -o- sdollar_figure big_number -o- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure s big_number petitioners’ returns for and reported on schedule e supplemental income and loss losses from sun state farms their returns for the years in issue reported on forms sales of business property the following sales of horses horses dollar_figure horse dollar_figure horse dollar_figure horse dollar_figure horse dollar_figure only two of the horses were sold for more than they cost fora combined profit of dollar_figure petitioners’ return was signed by petitioner on date - opinion respondent determined that petitioners’ horse breeding was not an activity engaged in for profit within the meaning of sec_183 sec_183 provides that if an activity is not engaged in for profit no deductions attributable to the activity shall be allowed except as provided in sec_183 sec_183 b allows only those deductions that are not dependent upon a profit_motive such as taxes sec_183 allows the deductions that would be allowable if the activity was engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 an activity_not_engaged_in_for_profit is defined in sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 petitioners bear the burden of proving that the requisite profit_motive exists rule a 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_7491 which is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_726 does not apply to place the burden of - proof on respondent in this case petitioners have neither argued that sec_7491 is applicable nor established that they complied with the requirements of sec_7491 a and b to substantiate items to maintain required records and to cooperate fully with respondent's reasonable requests in addition as discussed below they have failed to introduce credible_evidence with respect to certain factual issues the court_of_appeals for the ninth circuit to which an appeal in this case would lie has held that for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he engaged in the activity with the primary predominant or principal purpose and intent of realizing an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 70_tc_715 affd 615_f2d_578 2d cir the taxpayer's expectation need not be a reasonable one but the profit objective must be bona_fide golanty v commissioner supra pincite sec_1_183-2 income_tax regs in determining whether the requisite intention to make a profit exists greater weight is to be given to the objective facts than to the taxpayer's self-serving characterization of his intent 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_ sec_1_183-2 income_tax regs --- - sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and elements of personal pleasure or recreation these factors are not intended to be exclusive and no one factor or majority of the factors need be considered determinative golanty v commissioner supra pincite sec_1_183-2 income_tax regs the most significant factors in this case are the manner in which petitioner carried on his thoroughbred horse breeding and racing activity the history of income and loss the absence of occasional--or any--profits and the financial status of the taxpayer petitioners argue that they conducted their thoroughbred breeding and racing operation in a businesslike manner maintaining complete and accurate books_and_records conducting -- - the activity in a manner substantially_similar to comparable businesses that are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods are factors that may indicate that a taxpayer conducted the activity for profit 72_tc_659 sec_1_183-2 income_tax regs petitioners argue that they kept detailed and well thought out business plans maintained business account records with yearly profit and loss statements filed stallion reports and reports of all broodmares and registered all foals with the jockey club used a bookkeeping service used business stationery and a business checking account made a yearly assessment of the market culled nonproductive mares or poorly marketable horses made an economic forecast of each horse’s productivity and tracked the annual cost of getting each mare and foal to the thoroughbred sales petitioners’ arguments however appear to have been copied from the tax guides for horse owners that they presented at trial and have little support from the evidence their briefs do not cite the record and in most instances there is no support in the record for their assertions petitioners offered the business plan the supplement thereto a brochure for the arizona thoroughbred breeders association yearling sale and federal_income_tax returns for the years in issue to support and substantiate their claims petitioner’s testimony was generally vague and focused on the nature of the arizona thoroughbred industry rather than on the manner in which he conducted the breeding and racing operations petitioner alluded to one instance in which he consulted a nutritionist to eliminate a condition called epiphycytis petitioner’s testimony was uncorroborated by witnesses or documents the evidence presented at trial does not persuade us that petitioner maintained records for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation golanty v commissioner supra pincite see also sullivan v commissioner tcmemo_1998_367 generally no profit_motive where lack of evidence that taxpayer used records to improve losing venture affd without published opinion 202_f3d_264 5th cir petitioner testified that all the records in the world or business plans in the world are not going to make a difference on whether you make a profit in this a businesslike operation however would include analyses on why large losses recurred over a long period and whether any possibility of recouping them existed a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit objective golanty v commissioner t c pincite the magnitude of the activity’s losses in comparison with its revenues is an indication that the taxpayer did not have a profit_motive 809_f2d_355 7th cir affg tcmemo_1985_523 a continuous series of losses during the startup stage will not necessarily be deemed indicative that the activity was not engaged in for profit sec_1_183-2 income_tax regs however the cumulative loss should not be of such a magnitude that an overall profit from a combination of operations and realized appreciation of business_assets could not possibly be achieved 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs from when petitioner began the thoroughbred horse activity through caduceus thoroughbreds had cumulative losses exceeding dollar_figure the court has recognized that the startup phase of a horse breeding activity i sec_5 to years engdahl v commissioner t c pincite in this case the years in issue are well beyond the period customarily necessary to bring a similar operation to profitable status sec_1 b income_tax regs petitioners’ schedule c losses for and are dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioners claim that the losses were due to unforeseen circumstances such as lawsuits against the business downturns in business changes in the purse structure at races a decrease in breeder’s awards and death or problems with important horses however petitioners presented no evidence at trial to corroborate their claims in fact the business plan supplement states that purses in races had increased over the years but that the value of arizona thoroughbreds had not increased commensurately the evidence available from the record indicates that despite petitioner’s realization that the thoroughbred horse activities had not proved profitable no substantial changes were made to the operations the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective sec_1 b income_tax regs profit means economic profit independent of tax savings 86_tc_1326 engdahl v commissioner t c pincite petitioners’ federal_income_tax returns reflect that without the effect of depreciation_deductions two horses were sold at a profit of dollar_figure during the years in issue petitioner has never made a profit in his horse activities although they have generated generous tax savings in the form of depreciation_deductions and net losses that offset his substantial income as a physician petitioners argue that the internal_revenue_service unfairly pursues high income taxpayers who engage in breeding and racing horses obviously petitioners’ financial status permits them to engage in an activity reporting large losses over decades the financial status of the taxpayers is an appropriate inquiry under the regulations sec_1_183-2 income_tax regs and in the case law see golanty v commissioner t c pincite petitioners’ level of income permitted them to continue the horse activity without a profit if they had regarded the activity as a business they would have focused more on the financial aspects and ways to cut their losses only their other income allowed their continued pursuit of losing operations petitioners argue that many years of losses are necessary to make a profit in the horse breeding and racing industry they cite duley v commissioner tcmemo_1981_246 for the proposition that the opportunity to earn a profit in a highly speculative venture is sufficient to demonstrate profit_motive petitioner claims that he bred quinton’s fan club a horse that sold as a yearling for dollar_figure and after the sale went on to become a world record holder and stakes winner of over dollar_figure no evidence was presented regarding petitioner’s reliance ona professional trainer or petitioner’s own ability to train and run a racehorse whose winnings would provide him with a realistic chance of recovering the losses_incurred in prior years petitioners contend that certain assets that have appreciated in value over the years should be considered when -- - analyzing whether the requisite profit_motive exists they claim that the farm where the horses were boarded appreciated over the years there is no reliable evidence in the record however of the value of the land petitioner gave evasive and inconsistent testimony about disposition of the land when sun state farm was dissolved petitioner testified q respondent’s counsel when sun state farm was dissolved the property was sold is that correct a petitioner yes q in after sun state farm was dissolved who purchased that property a i don’t know qo you don’t know a no q did you purchase that property a no q so you just previously testified that you currently own that property is that correct a yes q so at what point did you purchase the property a it never purchased it it is unclear from this testimony how petitioner would have had an interest in appreciation of the land after and there is no evidence that any appreciation was realized in or before -- - petitioners also argue that the stallion sunny feet was purchased at no cost but was one of the most successful stallions in arizona producing 10-percent stakes winners and over dollar_figure in futurity stakes races petitioner stated that the stallion’s untimely death had compromised his chances of making a profit from breeding fees and awards no credible_evidence was offered by petitioners with regard to sunny feet to substantiate their claims petitioner considers himself an expert in the thoroughbred industry and believes that as a physician with a background in statistical analysis he can produce a higher quality thoroughbred than other arizona breeders a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit_motive sec_1_183-2 income_tax regs in the supplement to the business plan petitioner stressed that the focus of caduceus thoroughbreds would be on nutrition and training although petitioner named several key advisers to the breeding and racing operation in the and business plans he did not present any further evidence of their expertise in the industry or that he actually relied on such experts petitioner has no formal training in equine science and has not shown that he performed any research or analysis on the profitability of his operations petitioners devote considerable attention in their brief to arguing that the regulations set an impossible mandate for profitability in the horse racing and breeding industry specifically petitioners point to the presumption under sec_1 183-l1 c income_tax regs that a horse breeding or racing activity 1s engaged in for profit if its gross_income exceeds deductions for any of consecutive years petitioners emphatically argue that it is only possible to make a profit once in years although petitioners seem to think otherwise an activity’s history of losses is not an exclusive factor nor is it an impossible obstacle to overcome in successfully proving a profit_motive in horse breeding activities see rinehart v commissioner tcmemo_2002_9 routon v commissioner tcmemo_2002_7 jordan v commissioner tcmemo_2000_206 yancy v commissioner tcmemo_1984_431 ellis v commissioner tcmemo_1984_50 coe v commissioner tcmemo_1974_129 deerman v commissioner tcmemo_1974_84 foster v commissioner tcmemo_1973_13 it is a persuasive factor in this case however because of the amount of the losses the length of the period of losses and the absence of offsetting considerations we conclude that petitioner’s horse breeding and racing operation was not an activity engaged in for profit sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed unless it is shown - - that such failure is due to reasonable_cause and not willful neglect petitioners’ tax_return was signed date petitioners presented no evidence and did not offer any explanations as to why they failed to file timely their return neither petitioners’ trial memorandum nor their opening brief mentioned the late filing of their return they are thus deemed to have conceded the issue they belatedly claim in their reply brief that they were not given enough time to address this issue the trial of this case substantially exceeded the time estimated by the parties much time was wasted by petitioner’s refusal to execute an appropriate stipulation or to heed the court’s attempts to direct his testimony to relevant facts petitioners are liable for the addition_to_tax for we have considered petitioners’ remaining arguments to the extent that they are not discussed above those arguments are totally lacking in merit to reflect the foregoing decision will be entered for respondent
